      Case 2:20-cv-02229-JWL-KGG Document 105 Filed 07/20/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


 FERRELL COMPANIES, INC.,                      )
                                               ) Case No. 2:20-cv-02229-JWL-KGG
                Plaintiff,                     )
 v.                                            )
                                               )
 GREATBANC TRUST COMPANY,                      )
                                               )
                Defendant.                     )


                                    ORDER OF DISMISSAL

       Pursuant to the Stipulation of Dismissal with Prejudice (Doc. 103) filed on July 20, 2021,

IT IS ORDERED by the Court that this case is dismissed with prejudice and the parties will bear

their own fees, costs and expenses incurred during the course of this litigation.

       IT IS SO ORDERED.

       Dated this 20th day of July, 2021 at Kansas City, Kansas.



                                                      s/ John W. Lungstrum
                                                      JOHN W. LUNGSTRUM
                                                      UNITED STATES DISTRICT JUDGE
